



Exhibit 10J


NINTH AMENDMENT TO AGREEMENT OF LEASE


DATED THIS 12th DAY OF MARCH, 2014


BY AND BETWEEN


THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having an office in
the City of Pittsburgh, Allegheny County, Pennsylvania


AND


HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts


WHEREAS, the parties hereto have entered into that certain Agreement of Lease
dated July 17, 1990; as amended by First Amendment to Agreement of Lease dated
April 30, 1991; by Second Amendment to Agreement of Lease dated October 18,
2000; by Third Amendment to Agreement of Lease dated March 23, 2004; by Fourth
Amendment to Agreement of Lease dated March 12, 2008; by Fifth Amendment to
Agreement of Lease dated October 1, 2008; by Sixth Amendment to Agreement of
Lease dated January 8, 2010; by Seventh Amendment to Agreement of Lease dated
March 31, 2011; by letter agreement dated January 27, 2012; along with the
renewal letter dated June 8, 2010, exercising the renewal option for the Fourth
Renewal Term pursuant to paragraph 3 of the Sixth Amendment to Agreement of
Lease; and by Eighth Amendment to Agreement of Lease dated February 26, 2013
(hereinafter collectively called the “Lease”), covering certain property known
as Buildings 18 and 18A, the Building 18 Expansion Space, and the Building #3
Space located in the Buncher Commerce Park, Borough of Leetsdale, Allegheny
County, Pennsylvania, and more particularly described in the Lease and called
herein and therein the “Leased Premises;” and
    
WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and


WHEREAS, the parties hereto desire to further amend the Lease to (i) extend the
term for the Building #3 Space only for one (1) additional year (the “Eighth
Renewal Term”), (ii) establish the monthly rental during the Eighth Renewal
Term, and (iii) establish Tenant’s right to terminate the Lease with respect to
the Building #3 Space only during the Eighth Renewal Term.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:


1



--------------------------------------------------------------------------------







1.    TERM: The term of the Lease as it applies to the Building #3 Space only is
hereby extended for the Eighth Renewal Term to commence immediately following
the expiration of the Seventh Renewal Term, i.e., April 1, 2014. The expiration
date of the term of the Lease for the Building #3 Space only, as extended by the
Eighth Renewal Term, is hereby changed from March 31, 2014, to March 31, 2015.


2.    RENT: Tenant shall pay to Landlord as monthly rental for the Leased
Premises the following amounts at the following times:


A.
Tenant shall, for the balance of the Seventh Renewal Term, during the Eighth
Renewal Term, and for the balance of the Second Extended Term, continue to pay
to Landlord on the first (1st) day of each calendar month to and including March
1, 2015, as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A,
the Building 18 Expansion Space and the Building #3 Space), the amount of
$42,707.73.



B.
In the event the term of the Lease terminates or expires for the Building #3
Space only for whatever cause, beginning on the first (1st) day of the month
following the termination or expiration of the term of the Lease for the
Building #3 Space only, and on the first (1st) day of each calendar month
thereafter during the balance of the Second Extended Term, Tenant shall pay to
Landlord as monthly rental for the Leased Premises, excluding the Building #3
Space (i.e. Buildings 18 and 18A and the Building 18 Expansion Space), the
amount of $31,997.49.



The rentals under this paragraph 2 shall be payable in advance, without demand,
deduction or set off. All rentals and other sums payable as additional rental
under the Lease shall be paid to The Buncher Company at 1300 Penn Avenue, P.O.
Box 768, Pittsburgh, PA 15230-0768 or at such other place or to such other
person as may be designated by Landlord in writing.


3.    RIGHT OF TERMINATION: Tenant shall have the right and option during the
Eighth Renewal Term to terminate the Lease and the term thereof as to the
Building #3 Space only, subject to the following terms and conditions:


A.
Tenant shall notify Landlord in writing at least three (3) months prior to the
date Tenant desires to terminate the Lease and the term thereof (the



2



--------------------------------------------------------------------------------





“Termination Date”), provided, however, the Termination Date shall not occur
prior to June 30, 2014;


B.
Tenant shall not be in default of the Lease; and



C.
Tenant shall pay to Landlord as a fee for said termination, and not as a
penalty, the amount of $32,130.71 payable on the first day of the calendar month
immediately following the date of the termination notice by Tenant to Landlord.
Said fee shall be in addition to the rental and additional rental due under the
Lease.



If the conditions precedent are fully satisfied, the Lease and the term thereof
as to the Building #3 Space only, shall expire on the Termination Date with the
same force and effect as though such date was the scheduled expiration date of
the term of the Lease, and the Lease for Buildings 18 and 18A and the Building
18 Expansion Space shall remain in full force and effect.


4.    BROKER:    Except as provided below, Landlord and Tenant each hereby
warrants to the other that no real estate broker has been involved in this
transaction on its behalf and that no finder's fees or real estate commissions
have been earned by any third party. Tenant hereby agrees to indemnify Landlord
and Landlord hereby agrees to indemnify Tenant for any liability or claims for
commissions or fees arising from a breach of this warranty by it. The only real
estate broker involved in this transaction is Cassidy Turley Commercial Real
Estate Services, whose commission or fee with respect to this transaction shall
be paid by Landlord in accordance with that certain letter to Mr. Sean M. Teague
dated January 8, 2014.


5.    NO OTHER MODIFICATIONS: Except as amended and supplemented hereby, all
terms and conditions of the Lease shall remain in full force and effect.


WITNESS the due execution hereof on the day and year first written above.


ATTEST:                        THE BUNCHER COMPANY


By: _/s/ Bernita Buncher__________        By: /s/ Thomas J. Balestrieri
Bernita Buncher     Thomas J. Balestrieri    
Secretary                 President/CEO


    
(Corporate Seal)




3



--------------------------------------------------------------------------------









ATTEST:                     HAEMONETICS CORPORATION
                        
By: /s/ James McInerny                By: /s/ Dorothy Barr        
Name: James McInerny                Name: Dorothy Barr
Title: Director Global RE                Title: VP Global Planning and Logistics




(Corporate Seal)


4

